Citation Nr: 1000256	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 decision by the RO 
which, in part, denied service connection for the cause of 
the Veteran's death.  In October 2009, a hearing was held at 
the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The immediate cause of the Veteran's death on June [redacted], 
2008, is shown to have been the result of esophageal cancer.  

4.  The Veteran's esophageal cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
Veteran's cancer and his military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  At the time of death, the Veteran was service-connected 
for post traumatic stress disorder, rated 30 percent 
disabling, and diabetes mellitus, rated 20 percent disabling; 
the combined rating was 40 percent.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the Veteran's death, 
and did not have a material influence in accelerating death.  

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in August 2008 was sent by VA to 
the appellant in accordance with the duty to notify 
provisions of VCAA, and it is clear from the record that the 
appellant and her representative are fully aware of the 
evidence necessary to establish service connection for the 
cause of the Veteran's death.  They were likewise, given 
ample time to submit any such evidence.  Therefore, under the 
facts of this case, the Board finds that the appellant was 
not prejudiced by any defect in the notification letter sent 
in this case.  

Concerning the duty to assist, the Veteran's service 
treatment records and all VA and private medical records, 
including the terminal hospital records and pathology reports 
identified by the appellant have been obtained and associated 
with the claims file.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2009).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2009).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers, prostate cancer, and soft tissue 
sarcoma, manifested at any time after service shall be 
service connected, if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the reputable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Hence, a claimant may establish service 
connection for a any disability shown after service by 
presenting evidence which shows that it was at least as 
likely as not that the disease was caused by inservice 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cause of Death

The appellant contends that the Veteran's esophageal cancer 
also involved the paratracheal area and was due to herbicide 
exposure in service.  The appellant argues, in essence, that 
the while the likely primary site of the Veteran's cancer was 
his esophagus, it is in the same anatomical area of the 
respiratory tract, and that service connection for the cause 
of the Veteran's death should be granted by way of 
presumption under the provisions of 38 C.F.R. § 3.309(e) for 
a respiratory cancer.  

The Veteran's service records showed that he served in 
Vietnam for approximately 11 months from 1969 to 1970.  Other 
than an upper respiratory infection in February 1969, prior 
to his service in Vietnam, the Veteran's service treatment 
records are silent for any complaints, treatment, 
abnormalities, or diagnosis for any problems associated with 
his lungs, neck, or throat during service, and no pertinent 
abnormalities were noted on his separation examination in 
November 1970.  The Veteran's neck, lungs and chest, and 
throat were normal on examination, and no pertinent 
abnormalities were noted on a chest x-rays study at that 
time.  

Private medical records showed that the Veteran was initially 
seen for hoarseness in January 2008, and was treated with 
antibiotics for what was thought to be bronchitis.  However, 
the Veteran's symptoms did not improve and subsequent 
diagnostic studies, including laryngoscopy, CT scan and 
barium swallow revealed a distal esophageal mass suggestive 
of esophageal carcinoma.  A brain MRI was unremarkable, and a 
PET scan in May 2008, also showed an abnormality in the right 
paratracheal fossa and raised the suspicion of metastasis to 
the right neck versus a second primary such as a head and 
neck cancer.  A private report in June 2008, indicated that 
there was some question as to whether the Veteran may have 
two separate primary cancers, one of the distal esophagus and 
the other of the head and neck.  The physician indicated the 
Veteran would undergo a triple endoscopy, and that if a 
squamous malignancy of the right paratracheal fossa was 
identified, the Veteran would undergo immediate surgery for 
head and neck cancer.  If adenocarcinoma consistent with 
esophageal primary was identified, then the surgery would be 
canceled and treatment would consist of chemo and radiation 
therapies.  

Endoscopic surgery in June 2008, revealed a high right 
peritracheal mass located at the thoracic inlet.  A right 
thoracotomy and biopsy of the mass was proven to be an 
adenocarcinoma consistent with adenocarcinoma metastasis from 
the esophagus, Stage IV, and the surgery was terminated.  
Seven days after the surgery, the Veteran had an episode of 
aspiration pneumonia and severe systemic consequences of a 
multi-system organ failure and required intubation and 
mechanical ventilation.  The Veteran was made comfortable and 
expired on June [redacted], 2008.  

In this case, the competent evidence of record shows that the 
Veteran's fatal adenocarcinoma was of the esophagus and not 
the respiratory system.  While the medical evidence of record 
indicated that there was some question as to the possibility 
of two separate cancers involving the esophagus and the 
Veteran's neck and head, subsequent endoscopy and biopsy 
revealed, unequivocally that the primary cancer was of the 
esophagus and that it metastasized to the right peritracheal 
area.  

Metastasis is defined as "[t]he spread of a disease process 
from one part of the body to another, as in the appearance of 
neoplasms in parts of the body remote from the site of the 
primary tumor; results from dissemination of tumor cells by 
the lymphatics or blood vessels or by direct extension 
through serous cavities or subarachnoid or other spaces."  
Stedman's Medical Dictionary 1099 (26th ed., 1995).  

Concerning the appellant's claim based on exposure to 
herbicides, the Board notes that the Secretary of the VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  38 C.F.R. § 3.309(e); 
see also Notice 67 Fed. Reg. 42600-42608 (2002).  

Here, the competent evidence of record shows that the 
Veteran's esophageal cancer is not enumerated among the 
diseases the Secretary has determined are related to 
herbicide exposure.  Thus, there is no basis to establish 
service connection for the cause of the Veteran's death under 
the presumptive provisions of 38 C.F.R. § 3.309(e), based on 
herbicide exposure.  Additionally, no health professional has 
suggested that the Veteran's esophageal cancer was related to 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Furthermore, the appellant has presented no evidence of a 
nexus between an event in service and the Veteran's 
esophageal cancer.  As noted above, other than a single 
episode of an upper respiratory infection prior to service in 
Vietnam, there is no evidence of any complaints, 
abnormalities, or diagnosis for any problems associated with 
the Veteran's lungs, neck, or throat in service, and no 
evidence of esophageal cancer until more than 37 years after 
discharge from service.  

While the appellant believes that the primary source of the 
Veteran's cancer involved his respiratory system or, in the 
alternative, was due to herbicide exposure in service, she 
has not provided any competent medical evidence to support 
her claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The appellant, as a layperson, is not competent to 
make this judgment.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  

In this case, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
Veteran's death.  Accordingly, service connection for the 
cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


